Order filed March 26, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00063-CR
                                  ____________

                  PRENTICE LESTER DAIGLE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1390244

                                    ORDER

      After a jury trial, appellant Prentice Lester Daigle was convicted of the
offense of murder and sentenced to life in prison on October 16, 2013. His appeal
was dismissed because the notice of appeal was untimely filed. See Daigle v. State,
No. 14-13-01091-CR, 2013 WL 6726843, at *1 (Tex. App.—Houston [14th Dist.]
Dec. 19, 2013, no pet.) (mem. op.) (not designated for publication). On November
20, 2019, appellant was granted an out-of-time appeal. See Ex parte Daigle, WR-
85,417-03, 2019 WL 6139085, at *1 (Tex. Crim. App. Nov. 20, 2019)
(unpublished opinion). Appellant timely filed a notice of appeal on December 17,
2019.

        Accordingly, we order the clerk of this court to immediately file the clerk’s
record in Appeal No. 14-13-01091-CR, filed on on December 12, 2013, into the
record of Appeal No. 14-20-00063-CR.

        The reporter’s record has been filed in this appeal. Appellant’s brief is due
April 27, 2020.



                                              PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Poissant.